Title: To George Washington from William Shippen, Jr., 4 January 1781
From: Shippen, William, Jr.
To: Washington, George


                        
                            Sir
                            Philadelphia 4th January 1781.
                        
                        As the congress are of opinion that the duties of the Director of the hospitals are incompatible with those
                            of the Professor of Anatomy & finding a great number of young gentlemen from different parts of America waiting
                            here for my course of Lectures—I have sent in my resignation, convinced I can be of much more use to the public, by
                            fitting young gentlemen to act as Surgeons in the army where good ones are much wanted, than by continuing Director of
                            hospitals now in so good order & containing so few sick or wounded. I flatter myself that during my Directorship I
                            have performed the duties of my station to your Excellencys approbation, have always paid a chearful obedience to your
                            commands, & made the sick and wounded of your army as comfortable & easy as the times &
                            circumstances of the war would admit. A Testimony of this from your Excellency will be very pleasing & recieved
                            wth gratitude. I have the honor to be with most sincere & earnest wishes for your health happiness & glory.
                            Your most affectionate most obedient & most humble Servt
                        
                            W. Shippen jr
                        
                        
                            Mrs & Miss Shippen & Dr Lee present the compliments of the season to yourself &
                                Lady.
                        

                    